Motion to reverse a judgment of the Sullivan County Court convicting defendant of the crime of attempted rape, first degree, granted, and new trial granted. The findings of the trial court have not been considered. It is conceded that a transcript of the minutes of the trial is not available. Under the circumstances, there is no alternative other than to reverse the judgment and to order a new trial (People v. Williams, 13 A D 2d 814). Gibson, P. J., Herlihy, Reynolds, Taylor and Aulisi, JJ., concur.